Case: 18-40707     Document: 00515689065          Page: 1    Date Filed: 12/30/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                   No. 18-40707                  December 30, 2020
                                                                    Lyle W. Cayce
                                                                         Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marq Vincent Perez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                             USDC 6:17-CR-35-1


   Before Haynes, Higginson, and Oldham, Circuit Judges.
   Per Curiam:*
          Marq Vincent Perez appeals his conviction and sentence. For the
   reasons set forth below, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-40707        Document: 00515689065              Page: 2       Date Filed: 12/30/2020




                                          No. 18-40707


                                     I.    Background
           Based on his supposed belief that the Victoria Islamic Center (the
   “VIC”) stored weapons, Perez broke into the mosque with a juvenile at night
   to look for these weapons on two separate occasions. Finding none either
   time, Perez nonetheless stole some items the first time and proceeded to burn
   down the VIC the second time by using a lighter to set fire to papers inside.
           A federal grand jury charged Perez with intentionally defacing,
   damaging, and destroying religious real property because of its religious
   character through the use of fire, in violation of 18 U.S.C. § 247(a)(1),
   (“Count 1”) and with knowingly using a fire and explosive to commit a
   violation of § 247(a)(1), in violation of 18 U.S.C. § 844(h), (“Count 2”).
   Additionally, he was indicted on a third count of possessing an unregistered
   destructive device (“Count 3”). 1 For Count 1, the district court instructed
   the jury that it must find that the Government proved each of the following
   elements beyond a reasonable doubt: that Perez (1) “intentionally defaced,
   damaged or destroyed religious real property”; and (2) “did so because of
   the religious character of the property”; and that the offense (3) “was in or
   affected interstate or foreign commerce”; and (4) “included the use,
   attempted use, or threatened use of a dangerous weapon, explosive, or fire.”
   Based on this fourth element, the jury was required to determine whether the
   Government proved beyond a reasonable doubt that Perez committed
   § 247’s punishment-enhancing conduct, as set forth in § 247(d)(3). 2 As to


           1
           Count 3 was based upon a violation of 26 U.S.C. §§ 5841, 5845, 5861(d), and 5871.
   He was also charged with being aided, abetted, and assisted by others, in violation of 18
   U.S.C. § 2, on all three counts. The aiding and abetting allegations are not at issue on
   appeal.
           2
                This section provides that the punishment for a § 247(a)(1) offense shall be “a
   fine . . . and imprisonment for not more than 20 years, or both” if the defendant’s conduct
   in committing a § 247(a)(1) offense “include[s] the use, attempted use, or threatened use




                                                2
Case: 18-40707        Document: 00515689065              Page: 3      Date Filed: 12/30/2020




                                          No. 18-40707


   Count 2, the district court instructed the jury that it must find that the
   Government proved beyond a reasonable doubt that “the defendant
   knowingly used fire or an explosive to commit the act charged in Count
   One.” The jury convicted Perez on all three counts.
           The presentence investigation report (“PSR”) recommended a base
   offense level of 24 for Count 1, determining that the underlying offense for
   Count 1 was federal arson and that the applicable Sentencing Guideline for
   arson, § 2K1.4, was appropriate. Under the grouping rules, it was grouped
   with Count 3 for a combined offense level of 34. As for Count 2, the PSR
   noted that a § 844(h) violation has a mandatory ten-year sentence that must
   run consecutively to Count 1. Perez objected to the PSR’s recommended
   sentence to Counts 1 and 2; he argued that § 2K1.4 did not apply for Count 1
   and that punishment for Count 2 violated the Double Jeopardy Clause of the
   Fifth Amendment because Counts 1 and 2 were premised on the same
   underlying offense of setting fire to the VIC. The district court rejected
   Perez’s objections and imposed a sentence within the PSR’s calculated
   Sentencing Guidelines range. Perez timely appealed.
                                    II.    Discussion
           Three issues are on appeal: (1) whether Perez’s indictment and
   sentence for Counts 1 and 2 violate the Double Jeopardy Clause’s
   multiplicity doctrine, (2) whether the application of § 2K1.4 of the
   Sentencing Guidelines on Count 1 was error, and (3) whether Count 2’s
   mandatory ten-year sentence in conjunction with the sentence assessed for
   Count 1 violates the Double Jeopardy Clause’s prohibition on double
   counting. We address each issue below.



   of a dangerous weapon, explosives, or fire” or if the conduct resulted in “bodily injury to
   any person.”




                                               3
Case: 18-40707        Document: 00515689065              Page: 4       Date Filed: 12/30/2020




                                          No. 18-40707


   A.      Double Jeopardy Clause’s Multiplicity Doctrine
           Perez argues that Count 1’s punishment enhancement, § 247(d)(3),
   and Count 2, the § 844(h) offense, constitute the same offense. He thus
   claims that the indictment was defective and that the district court erred in
   punishing him on both counts. We disagree and hold that § 247(d)(3) and
   § 844(h) are distinct offenses. 3
           Under the Double Jeopardy Clause of the Fifth Amendment, the
   Government may not charge “a single offense in several counts” and a court
   may not impose “multiple punishments for the same act.” United States v.
   Barton, 879 F.3d 595, 599 (5th Cir.), cert. denied, 139 S. Ct. 167 (2018). To
   determine whether a defendant has been punished multiple times for the
   same offense, we first consider whether “Congress has authorized the result
   at issue.” United States v. Smith, 354 F.3d 390, 398 (5th Cir. 2003). “If
   Congress has enacted statutes that separately punish the same conduct, there
   is no double jeopardy violation.” Id. If that inquiry is “inconclusive,” then
   we must examine the text of the statute to “determine whether conviction
   under each statutory provision requires proof of an additional fact which the
   other does not.” Id. (internal quotation marks and citation omitted); see also
   Blockburger v. United States, 284 U.S. 299, 303–04 (1932).
           The text of § 844(h) indicates that Congress authorized the result in
   this case. That statutory provision imposes a mandatory ten-year sentence
   in cases where the defendant uses “fire or an explosive to commit any



           3
             Perez did not preserve his challenge to the indictment but did preserve his
   challenge to the district court’s punishment. Thus, our review is for plain error and de
   novo, respectively. See United States v. Vasquez, 899 F.3d 363, 380 (5th Cir. 2018), cert.
   denied, 139 S. Ct. 1543 (mem.) (2019); United States v. Severns, 559 F.3d 274, 282 (5th Cir.
   2009). Because Perez cannot prevail under the less demanding de novo standard, we apply
   that standard for both challenges.




                                                4
Case: 18-40707      Document: 00515689065           Page: 5    Date Filed: 12/30/2020




                                     No. 18-40707


   [federal] felony” and states that the term of imprisonment prescribed by
   § 844(h) may not run concurrently with the term of imprisonment imposed
   for the underlying felony. 18 U.S.C. § 844(h). The subsection further
   specifies that it applies even when the underlying felony “provides for an
   enhanced punishment if committed by the use of a deadly or dangerous
   weapon or device.” Id. Congress thus clearly intended for the enhanced
   sentence under § 844(h) to be imposed cumulatively with an underlying
   felony sentence such as that prescribed by § 247(d)(3). See United States v.
   Grassie, 237 F.3d 1199, 1215-16 (10th Cir. 2001) (holding that Congress
   intended for cumulative punishments to be imposed under § 247(d)(3) and
   § 844(h)(1)).
          Even assuming arguendo that our inquiry into this question was
   inconclusive, our review of the statutory texts leads us to reject Perez’s
   Double-Jeopardy argument under Blockburger. Blockburger, 284 U.S. at 303–
   04. Our court’s “Blockburger inquiry focuses on the statutory elements of
   the offenses, not on their application to the facts of the specific case before
   the court.” United States v. Severns, 559 F.3d 274, 286–87 (5th Cir. 2009)
   (internal quotation marks and citation omitted). Under this framework,
   §§ 247(d)(3) and 844(h) each contain an element the other does not. Section
   247(d)(3) requires the defendant to either (1) use a dangerous weapon, fire,
   or explosives or (2) cause bodily injury to a person; it thereby does not require
   the use of fire or explosives while damaging religious property. Section
   844(h), however, does require the use of fire or explosives to commit a felony
   but does not require a defendant to damage religious property.
          Accordingly, we hold that there was no violation of the Double
   Jeopardy Clause in charging and punishing Perez for Counts 1 and 2.




                                          5
Case: 18-40707      Document: 00515689065          Page: 6   Date Filed: 12/30/2020




                                    No. 18-40707


   B.     Section 2K1.4 of the Sentencing Guidelines
          Perez next argues that the district court erred in applying Guideline
   § 2K1.4 to his Count 1 conviction.
          A § 247(a)(1) offense is subject to § 2H1.1 of the Sentencing
   Guidelines. Under § 2H1.1(a)(1), the base offense level is determined by
   “the offense level from the offense guideline applicable to any underlying
   offense.” This means that an applicable offense guideline may be used for
   “any conduct established by the offense of conviction that constitutes an
   offense under federal . . . law.” U.S. Sent’g Guidelines Manual
   § 2H1.1 cmt. n.1 (U.S. Sent’g Comm’n 2018). Indeed, note 1 to § 2H1.1
   of the Sentencing Guidelines states that “conduct set forth in the count of
   conviction may constitute more than one underlying offense.” In such
   situations, the underlying offenses encompassed within the count of
   conviction should be determined “as if the defendant had been charged with
   a conspiracy to commit multiple offenses,” following the procedure set forth
   in note 4 of Guideline § 1B1.2. Id. Note 4 to § 1B1.2 then states that when
   the jury verdict or plea “does not establish which offense(s) was the object of
   the conspiracy,” the question becomes whether the trial court, “sitting as a
   trier of fact, would convict the defendant of conspiring to commit that object
   offense.” Therefore, if a verdict does not establish the underlying offense,
   evidence presented at trial may be considered. See United States v. Lucas, 157
F.3d 998, 1002 (5th Cir. 1998) (holding that the defendant’s factual
   stipulations established the underlying offense and that, alternatively, the
   “evidence also demonstrate[d]” that the defendant engaged in conduct
   within the meaning of the underlying offense).
          Here, the PSR identified the underlying offense as arson, a violation
   of § 844(i), which has Guideline § 2K1.4 as the applicable offense guideline.
   The elements of arson are as follows: the defendant “(1) maliciously




                                         6
Case: 18-40707         Document: 00515689065               Page: 7       Date Filed: 12/30/2020




                                           No. 18-40707


   damaged or destroyed a building or personal property, (2) by means of fire,
   and (3) the building or personal property was being used in activity affecting
   interstate commerce.” Severns, 559 F.3d at 289 (quotation omitted). Perez
   contends that the application of Guideline § 2K1.4 was error because the
   underlying offense was not arson under § 844(i). Specifically, he maintains
   that his § 247(a)(1) conviction fails to meet the “malicious” and “by means
   of fire” elements for arson. This argument differs from the argument he
   presented in district court, so we review for plain error (although he would
   fail under a less-deferential standard as well). See United States v. Medina-
   Anicacio, 325 F.3d 638, 643 (5th Cir. 2003).
            For purposes of applying the sentencing guidelines (as opposed to
   statutory minimums and maximums), the district court could and did
   consider the evidence presented at trial. See United States v. Stanford, 805
F.3d 557, 570 (5th Cir. 2015).              That evidence showed that Perez did
   maliciously destroy the VIC by means of fire, even if he was not convicted by
   the jury of arson; it demonstrated without any doubt that Perez committed
   the crime with anti-Muslim animus, he lit a fire inside the VIC “to send a
   message,” and that fire destroyed the mosque. Indeed, the district court, in
   adopting the PSR, found that Perez’s conduct satisfied the elements for
   arson.       We thus conclude that, for sentencing purposes, the evidence
   supported the district court’s application of Guideline § 2K1.4 to Perez’s
   Count 1 conviction, such that there was no clear error. 4


            4
              We note that this holding does not contradict our multiplicity holding above. The
   multiplicity issue concerned whether §§ 247(d)(3) and 844(h) constituted the same
   offense. On that issue, we hold that § 247(d)(3) and § 844(i) contained distinct elements,
   were different offenses, and that no multiplicity issue existed. Here, we are concerned with
   sentencing for a § 247(a)(1) conviction, and we consider whether Perez’s conduct that gave
   rise to his § 247(a)(1) conviction would also satisfy the elements for arson, a violation under
   § 844(i), such that Guideline § 2K1.4 would apply. The Double Jeopardy Clause precludes
   multiple punishment “for the same offense,” not for the “same conduct.” United States




                                                 7
Case: 18-40707        Document: 00515689065             Page: 8      Date Filed: 12/30/2020




                                         No. 18-40707


   C.      Double Counting
           Finally, Perez argues that the district court’s application of Guideline
   § 2K1.4 for the § 247(a)(1) offense in addition to the ten-year mandatory
   consecutive sentence for the § 844(h) offense violates the Double Jeopardy
   Clause’s prohibition on double counting. We review this properly preserved
   challenge de novo with respect to the application of the Sentencing
   Guidelines and for clear error with respect to the district court’s factual
   findings. United States v. Stevenson, 126 F.3d 662, 664 (5th Cir. 1997).
           There is no unlawful double counting when the particular Sentencing
   Guideline applied does not expressly forbid double counting. United States
   v. Calbat, 266 F.3d 358, 364 (5th Cir. 2001). Here, there is no express
   prohibition on double counting under Guideline § 2K1.4, nor Guideline
   § 2K2.4 (the applicable offense guideline for a violation of § 844(h)). We
   thus hold that no impermissible double counting occurred.
                                  III.    Conclusion
           For the foregoing reasons, we AFFIRM Perez’s convictions and
   sentence.




   v. Cruce, 21 F.3d 70, 75 (5th Cir. 1994) (internal quotation marks omitted). As such,
   “consideration of other crimes at sentencing does not implicate the Double Jeopardy
   Clause because the defendant is not actually being punished for the crimes so considered.”
   Sekou v. Blackburn, 796 F.2d 108, 112 (5th Cir. 1986).




                                               8